Citation Nr: 1004097	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  04-20 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for blind spots in the 
eyes, secondary to diabetes mellitus type 2.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for blind spot of 
the right eye.  The claims file subsequently was transferred 
to the RO in San Diego. 

In October 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The Board remanded this case for additional development in 
February 2008 and again in April 2009.  

Although the issue has been framed as service connection for 
blind spots in the right eye, the Veteran has claimed and the 
RO has adjudicated the issue of blind spots in both eyes.  
For this reason, the issue has been modified as reflected on 
the cover.

The Veteran was previously represented by the Disabled 
American Veterans (DAV).  Correspondence from the DAV in 
December 2009, however, notes that the Veteran withdrew DAV 
as his representative and had reportedly sought counsel from 
a private attorney.  A May 2009 letter from a private 
attorney is of record requesting a copy of the Veteran's 
claims file.  The Board sent the Veteran a letter in December 
2009 noting the steps the Veteran must take to have his 
private attorney be his representative for his appeal.  In 
January 2010, the Board received a VA-Form 21-22a designating 
an attorney as his representative.  He did not provide the 
name of the attorney, however; nor was the form signed by any 
representative.  Therefore, the Veteran has not properly 
designated a representative in this appeal and is considered 
unrepresented in this claim.  See 38 C.F.R. § 14.631(a).

The Veteran filed a claim for compensation pursuant to 38 
U.S.C.A. § 1151 for blind spots in both eyes in March 2003.  
As this matter has not been adjudicated it is referred to the 
RO.





FINDING OF FACT

The medical evidence shows that there is no relationship 
between the Veteran's blind spots in both eyes and his 
service-connected diabetes mellitus type 2 or service.


CONCLUSION OF LAW

The criteria for service connection for blind spots in the 
eyes secondary to service-connected diabetes mellitus type 2 
are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.310(a) (effective prior to 
October 10, 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  The RO provided the Veteran 
with additional notice in May 2007, March 2008, and May 2009, 
subsequent to the initial adjudication.  While this notice 
was not provided prior to the initial adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in a July 2009 supplemental statement of the 
case, following the provision of notice.  The Veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the blind spots, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for blind spots in both 
eyes, which he relates to his service-connected diabetes 
mellitus.  Specifically, he contends that the blind spots 
started in approximately March 2002 after he started taking 
medication for his diabetes. 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a). 

VA regulation, 38 C.F.R. § 3.310, concerning secondary 
service connection was amended effective October 10, 2006.  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation, specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show that in December 1970, a 
small raised whitish lesion was found on the fundus lens in 
the right eye.  The impression was posterior choroiditis.  

The Veteran was diagnosed with diabetes mellitus in July 2001 
and started treatment in August 2001.  He denied any blurry 
vision at that time.

The Veteran currently complains of blind spots in the eyes.  
As he is service-connected for diabetes mellitus and had 
notes of a lesion in the right eye in service, a medical 
opinion is necessary to determine if there is any 
relationship between these.

A January 2003 QTC examination report notes the Veteran 
complained that he had been noticing little black spots or 
scatomas in the vision of both eyes since starting treatment 
with medications for the diabetes in August 2001.  He stated 
that it was more apparent in the left eye, where he also saw 
some fine lines off the center of his vision.  The 
examination was relatively unremarkable, with the exception 
of some benign peripheral retinal degeneration noted 
primarily in the left eye.  This type of degeneration did not 
interfere with vision.  Of note was his complaint and 
subjective documentation by Amsler grid of some central 
visual obscuration in both eyes.  Usually, this would suggest 
a problem with the macula; however on examination, there was 
no evidence of any maculopathy.  It also was stressed that 
there was no evidence of diabetic retinopathy on examination.

A February 2003 VA ophthalmology record notes complaints of 
scotomas of unclear etiology.  The retinal examination was 
within normal limits.  The angiogram and central fields were 
normal; but there were suggestive scotomas on Amsler grid.  A 
May 2003 VA medical record shows complaints of enlarged blind 
spots with an unclear etiology.

In January 2004, a QTC examination report shows the Veteran 
was aware of a big black spot that appeared to be stationary 
in both eyes.  Past ocular history was otherwise 
unremarkable.  The examiner noted that the Veteran claimed 
that he noted some central visual abnormality in both eyes 
since taking diuretic medications.  On examination, he was 
noted to have abnormal central visual fields.  There was also 
a suggestion of possible slight elevation of the macula of 
both eyes.  The examiner would recommend a Fluorescin 
angiogram to rule out macular edema in both eyes.  Macular 
edema could cause the type of central visual field defects 
that the Veteran was describing.  An addendum dated in April 
2004 noted that a fluorescein angiogram was provided.  No 
abnormal dye leakage was found in the macular area in either 
eye.  There was, however, staining from the optic nerve head.  
The diagnosis was incidental finding of leakage from the 
optic disc by fluorescein angiogram that was unlikely 
secondary to diabetes; and no macular edema secondary to 
diabetes.

A June 2004 letter from a VA doctor noted that the Veteran 
was followed regularly for one small blind spot in the left 
eye of unknown cause.

An October 2007 VA doctor noted that on full comprehensive 
examination, the Veteran did not have any sign of blind spots 
except for physiologic blind spots in both eyes, which were 
certainly not due to diabetes.

A July 2008 VA examination report notes that the Veteran 
stated that he had a blind spot in both eyes.  He stated that 
he first had a blind spot in the right eye around May 1971 
and that this was thought to be an allergic reaction to an 
unknown element.  He was working in supply in Fort Hood, 
Texas around grease.  It went away in about three to four 
months but came back bilaterally in 2001 with the left eye 
being affected first.  He stated that it started after he was 
started on Metformin and had gotten worse since then.  He 
indicated that he was told it was diabetic retinopathy.  The 
Veteran also indicated that he walked into a pipe and hit his 
left eye at age 12 and fell on the floor on the right orbit.  
He had double vision since then and felt that the fall and 
the impact from the fall brought on his myasthenia gravis.  
He stated that he still had double vision when he did not 
take his medication.  After providing a physical examination, 
the diagnosis was diabetes with a history of mild non-
proliferative diabetic retinopathy, but none active now; 
myasthenia gravis, which accounted for double vision, which 
was resolved when he took his medication; refractive error; 
enlarged blind spot, probably due to peripapillary atrophy; 
and very early cataracts, which were not visually 
significant.

An October 2008 VA addendum notes that the Veteran's medical 
history was documented.  After reviewing the Veteran's 
history since service, the examiner noted that the Veteran 
was diagnosed with diabetes mellitus type 2 in 2001 and had 
features of peripheral neuropathy and, when in poor glycemic 
control, background diabetic retinopathy and diplopia.  He 
currently had no evidence of diabetic retinopathy in either 
eye.  In addition, he had hypercholesterolemia and myasthenia 
gravis, which responded to Mestinon.  The myasthenia gravis 
gave variable and fluctuating degrees of double vision when 
not controlled by medication.  Diabetes could also be 
responsible for double vision because of the diabetic 
retinopathy, which was present in 75 to 100 percent of 
diabetic patients.  The fact that his diplopia resolved with 
Mestinon meant that this particular problem was due to the 
myasthenia gravis; but the fact that he had diabetes could 
definitely aggravate this condition.  The diabetes was not 
aggravating the condition at the present time, as the 
diplopia had completely resolved with the use of Mestinon.  

The Veteran also had myopic astigmatism with an attendant 
large myopic scleral crescent, which accounted for his 
enlarged physiologic blind spot.  A physiologic blind spot 
was a normal occurrence on visual field examination, and if 
present, was an indicator of good reliability on the test.  
There was no vision at the site where the optic nerve entered 
the eye and in his case, was slightly larger because of the 
optic nerve crescent, which accompanied his myopia.  This 
could not even be perceived by the Veteran and could only be 
demonstrated on visual field testing of each individual eye.  
This had nothing to do with his diabetes or his service.  The 
subjective complaints of central scotomas he had been drawing 
on an Amsler Grid in variable locations had never been able 
to be documented on Humphrey Visual Field Testing from a 
central 10-2 to a larger 30-2.  The degree of background 
diabetic retinopathy, which had been documented in the past 
with dot hemorrhage or a rare microaneurysm would not give 
the "blank spots" he complained of in his central vision.  
Currently, he had none of these objective findings within the 
arcades and the central posterior pole and still complained 
of subjective blind spots on Amsler Grid testing.  
Fluorescein angiography failed to show any macular edema or 
any abnormality, which could account for his complaint.  
There was the incidental finding of leakage at the optic 
disc, which was from the myopic crescent.  Again, this did 
not affect central vision and did not account for his 
subjective complaints drawn on the Amsler Grid.  

The Veteran did have posterior choroiditis in December 1970, 
which initially presented with a scotoma in the inferior 
nasal field of vision in the right eye and did correspond 
with the focus of choroiditis along the junction of the 
medial 2/3 with the lateral 1/3 of the superior temporal 
arcade.  This responded to treatment, however, and had 
completely resolved by January 1971.  There were also no 
signs of this having caused any retinal deficit on the 
current fluorescein angiography.  In any case, his subjective 
complaints of central blind spots do not coincide with the 
site of the choroiditis in 1970 and this was also only in the 
right eye and not in both eyes.  There is no medical evidence 
of record concerning the Veteran's eyes from his separation 
physical in June 1971 until December 2001 when he complained 
of yellow halos when taking Glipizide and certainly no 
complaints of blind spots in any location.  The Veteran also 
had early cataracts, which were not visually significant at 
this time and would also not give him a central blind spot.

In the examiner's opinion, the Veteran had no visual defects 
at that time from his diabetes.  His myasthenia gravis, 
refractive error with attendant enlarged blind spot and early 
cataracts had nothing to do with his service and they had no 
visually disabling effect at that time.  Although the Veteran 
currently had no visually disabling defect, it was well known 
that the duration and degree of control of the diabetes was 
directly associated with an increased prevalence of diabetic 
retinopathy and acceleration of cataract formation in people 
with type 2 diabetes.  The Veteran had documented months of 
non-compliance to treatment as well as periods of compliance.  
The examiner expected this issue to reappear.

A November 2008 magnetic resonance imaging (MRI) report noted 
that no craniopharyngioma or glioma tumor was detected; nor 
were right temporal lobe lesions detected.  An April 2009 VA 
ophthalmology record notes that the Veteran had an enlarged 
blind spot probably due to peripapillary atrophy, and 
posterior vitreous detachment in the left eye.

None of the VA records show a diagnosis of blind spots 
related to diabetes or service.  The most recent VA examiner 
reviewed the Veteran's extensive history and found that the 
blind spots had nothing to do with his diabetes mellitus or 
his service.  An October 2007 VA doctor also found that on 
full comprehensive examination, the Veteran's physiologic 
blind spots in both eyes were certainly not due to diabetes.

The Veteran genuinely believes that his blind spots are 
related to his diabetes mellitus.  His factual recitation as 
to his symptoms is accepted as true.  However, as a lay 
person, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of blind spots in the eyes and his 
views are of no probative value.  And, even if his opinion 
was entitled to be accorded some probative value, it is far 
outweighed by the detailed opinions provided by the various 
medical professionals who found that the Veteran's blind 
spots were not due to diabetes mellitus or service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The preponderance of the evidence is against the service 
connection claim for blind spots in the eyes secondary to 
diabetes mellitus type 2; there is no doubt to be resolved; 
and service connection is not warranted.   Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for blind spots in the 
eyes, secondary to diabetes mellitus type 2 is denied.







____________________________________________
RONALD W. SCHOLZ	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


